Citation Nr: 1610329	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  10-00 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating prior to September 25, 2013, and to an initial rating in excess of 10 percent beginning September 25, 2013, for residuals of right leg deep vein thrombosis (DVT).  

2.  Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 



INTRODUCTION

The Veteran had active air service from March 1987 to March 2009.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In July 2013, the Board remanded the increased rating issues for the service-connected residuals of a right leg DVT and hypertension.  Following completion of the requested development, the Appeals Management Center in Washington, D.C., in a November 2013, rating action, granted a 10 percent evaluation for the service-connected residuals of a right leg DVT, effective from September 25, 2013.  


FINDINGS OF FACT

1.  Prior to December 29, 2009, residuals of right leg DVT was asymptomatic.  

2.  Beginning December 29, 2009, residuals of right leg DVT has been manifested by symptoms no worse than aching and fatigue in his right leg after prolonged standing or walking, occasional tingling in his right calf, intermittent edema, and relief of symptoms by elevation of his extremity.

3.  Hypertension is not manifested by diastolic blood pressure predominantly 100 or more, systolic blood pressure predominantly 160 or more, or a history of diastolic pressure predominantly over 100 requiring medication for control.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for residuals of right leg DVT have not been met prior to December 29, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.104, Diagnostic Code 7121 (2015).  
2.  The criteria for a rating of 10 percent, but not higher, for residuals of right leg DVT have been met beginning December 29, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.104, Diagnostic Code 7121 (2015).

3.  The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.31, 4.104, Diagnostic Code 7101 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided adequate notice in response to his claims.  The record shows that he was mailed a letter in March 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The March 2009 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claims.  
The Board also finds that the Veteran has been afforded adequate assistance in response to his claims.  His service treatment records (STRs) are of record.  VA Medical Center treatment notes have been obtained.  He has been provided appropriate VA examinations.  Neither he nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence. 

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  Coordination of rating with impairment of function is always expected.  38 C.F.R. § 4.21 (2015).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20 (2015).

In every instance where the minimum schedular rating requires residuals and the schedule does not provide for a 0 percent rating, a 0 percent rating will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2015).

Deep vein thrombosis is rated under 38 C.F.R. § 4.104, Diagnostic Code 7121 (2015), pertaining to post-phlebitic syndrome of any etiology.  Under that code, a 0 percent rating is warranted for asymptomatic, palpable or visible varicose veins.  A 10 percent rating requires intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of extremity of compression hosiery.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating requires persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating requires massive, board-like edema with constant pain at rest.  

According to the appropriate diagnostic code that evaluates impairment resulting from hypertension, a 10 percent rating is warranted for diastolic blood pressure predominantly 100 or more; systolic blood pressure predominantly 160 or more; or, a history of diastolic pressure predominantly over 100 or more requiring medication for control.  A 20 percent rating is warranted for diastolic blood pressure predominantly 110 or more, or systolic blood pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  A 60 percent rating is warranted for diastolic blood pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

Residuals of Right Leg DVT

The Veteran asserts that he should have a higher rating for his right leg DVT because this disability is worse than contemplated by the currently-assigned ratings.  

A review of the STRs shows that the Veteran was diagnosed with right leg DVT in 2007.  He was treated with Lovenox and Coumadin at that time.  Coumadin therapy was discontinued after a period of six months.  There is no indication from the STRs that the Veteran had a recurrence of his right leg DVT prior to his retirement.  

At a July 2009 VA examination, the Veteran reported that he had been treated for right leg DVT during active service.  However, he reported that he did not currently have any right leg complaints.  Upon physical examination, there were no current problems found.  His right leg DVT was noted to be asymptomatic and he was not found to be precluded from exercise and exertion as a result of his right leg DVT.  He denied current treatment for his right leg DVT.  Upon physical examination, his right leg pulses were intact and palpable.  There were no palpable cords, the calves were symmetrical, Horman's test was negative, and there was no evidence of DVT.  

At a September 2013 VA examination, the Veteran reported that he experienced aching and fatigue in his right leg after prolonged standing or walking, occasional tingling in his right calf, and intermittent edema.  He reported that his right leg symptoms were relieved by elevation of his extremity.  Upon physical examination, calf circumferences were measured and found to be equal.  The examiner noted that the Veteran did not have stasis pigmentation, eczema, ulceration, subcutaneous induration, or pain.  The examiner confirmed the diagnosis of right leg DVT.     

A review of the record shows that he Veteran receives treatment at the VA Medical Center for various disabilities.  However, there is no indication from the VA Medical Center treatment notes of record that the Veteran's right leg DVT symptoms are worse than those reported at his VA examinations or that he even receives regular treatment for such.  
The Board finds that the Veteran is not entitled to a compensable rating for his right leg DVT prior to December 29, 2009.  Prior to that date there was no indication from the record that the Veteran experienced any symptoms of his right leg DVT.  In fact, at his July 2009 VA examination, the Veteran specifically reported that he did not have any complaints with regard to symptoms in his right leg, and his right leg DVT was noted to be asymptomatic.  Therefore, a compensable rating is not warranted prior to December 29, 2009, for right leg DVT.  38 C.F.R. § 4.104, Diagnostic Code 7121 (2015).  

The Board finds that the Veteran is entitled to a 10 percent rating for right leg DVT beginning December 29, 2009, the date of receipt of his substantive appeal in which he first informed VA that his symptoms had increased in severity since his last VA examination.  In his substantive appeal, he reported that he was unable to stand for long periods of time without his right leg becoming numb.  At his September 2013 VA examination, he reported symptoms of tingling, intermittent edema, and aching and fatigue after prolonged standing or walking.  He also reported that his symptoms were relieved by elevation of his extremity.  Therefore, the Board finds that a 10 percent rating is warranted beginning December 29, 2009, for right leg DVT.  38 C.F.R. § 4.104, Diagnostic Code 7121 (2015).  

Consideration has been given to assigning a higher rating for right leg DVT for the period beginning December 29, 2009.  However, there is no evidence of record indicating that the Veteran experiences persistent edema, stasis pigmentation, or eczema.  Further, as noted above, at his September 2013 VA examination, the Veteran specifically reported that his symptoms were relieved by elevation of his right leg.  The September 2013 VA examiner also specifically noted that the Veteran did not experience symptoms of subcutaneous induration or ulceration.  Therefore, a rating in excess of 10 percent is not warranted beginning December 29, 2009, for right leg DVT.  38 C.F.R. § 4.104, Diagnostic Code 7121 (2015).   

Hypertension

The Veteran asserts that he should have a higher rating for his hypertension because this disability is worse than contemplated by the currently assigned rating.
A review of the STRs shows that the Veteran was noted to have elevated blood pressure readings from March 2008 to June 2008, at which time he was diagnosed with hypertension and started on medication for control.  Blood pressure readings during that period were as follows: 139/89, 140/82, 140/80, and 135/90.

At a July 2009 VA examination, the Veteran reported that he did not have any symptoms associated with hypertension aside from somewhat elevated blood pressure readings.  He reported that he continued taking medication for control of his blood pressure without side effects.  Blood pressure readings at the time of the examination were 152/82, 143/85, and 155/83.  Heart examination revealed a regular rate and rhythm that was without audible murmur, rub, click, or gallop.  Peripheral pulses were intact, full, and symmetrical.  There were no arteriosclerotic complications of the Veteran's hypertension.  Echocardiogram (EKG) was normal and stress test was normal.  The examiner diagnosed hypertension that was not adequately controlled.  

At a September 2013 VA examination, the Veteran reported that his medication had been discontinued and that he was followed for his hypertension by his primary care provider.  The Veteran's hypertension was noted to by asymptomatic and it was noted that he did not have a history of diastolic blood pressure readings over 100.  The Veteran's blood pressure readings at the time of his examination were 126/90, 126/92, and 130/90.  The examiner noted that the Veteran's hypertension did not impact his ability to work and that other than a high body mass index, there were no complications associated with the Veteran's hypertension.  

Further review of the record shows that he Veteran receives treatment at the VA Medical Center for various disabilities.  However, there is no indication from the VA Medical Center treatment notes of record that the Veteran's blood pressure readings are worse than those reported at his VA examinations, that he has a history of diastolic blood pressure readings of 100 or more, or that he even requires medication for control.

The Board finds that the Veteran is not entitled to a compensable rating for hypertension.  In this regard, there is no evidence of record showing that the Veteran has diastolic blood pressure predominantly 100 or more, systolic blood pressure predominantly 160 or more, or that he has a history of diastolic pressure predominantly over 100 and requires medication for control.  Therefore, a compensable rating for hypertension is not warranted.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).  In this regard, consideration has been given to assigning a staged rating.  However, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Extra-schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the record shows that the manifestations of the disabilities on appeal are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the disabilities would be in excess of that contemplated by the assigned ratings, even when considered in conjunction with the Veteran's other service-connected disabilities.  The evidence does not show frequent hospitalization or marked interference with employment beyond that envisioned by the currently assigned ratings.  Thus, the Board finds that referral of this case for extra-schedular consideration is not warranted.  

ORDER

Entitlement to a rating of 10 percent, but not higher, for residuals of right leg DVT beginning December 29, 2009, is granted.  

Entitlement to an initial compensable rating for hypertension is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


